Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a disciplinary determination finding him guilty of drug use. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto expunged from petitioner’s institutional record and the mandatory surcharge refunded to his inmate account. Petitioner has thus received all the relief to which he is entitled and, as such, the petition is dismissed as moot (see Matter of Herring v Prack, 118 AD3d 1200 [2014]; Matter of Hughes v Venettozzi, 117 AD3d 1248, 1248-1249 [2014]).
Peters, RJ., Lahtinen, Garry, Egan Jr. and Clark, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.